      Case 1:20-cv-00687-GLS-DJS Document 7-22 Filed 06/22/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

Association of Jewish Camp Operators,               )
                                                    )
Samuel Werzberger, MD, FAAP,                        )
                                                    )
Ariela Orkaby, MD, MPH,                             )
                                                    )
Beth Statfeld,                                      )
                                                    )
Gail Zahtz,                                         )
                                                    )
                 Plaintiffs,                        )
                                                    )
       v.                                           )     Case No. 1:20-CV-0687 (GLS-DJS)
                                                    )
Andrew M. Cuomo, Governor of the                    )
State of New York, in his official capacity,        )
                                                    )
                                                    )
                 Defendant.                         )
                                                    )

                    DECLARATION OF RABBI AVROHOM SCHWARTZ

       Pursuant to 28 U.S.C. § 1746, I, Rabbi Avrohom Schwartz, hereby declare as follows:

      1.         I am the Assistant Learning Director in Camp Romimu, During the school year, I

am a religious studies teacher at a yeshiva in Brooklyn, New York. I have worked in the field of

Jewish studies for more than a quarter-century.

      2.         The foundation of Jewish life is built upon community, and Jewish education is the

cornerstone of our society. It ensures the continuity of the Jewish people as it nurtures and educates

children in the practices and beliefs of our heritage. Another vital foundation of our religion is

communal prayer. Jews gather three times a day for morning, afternoon and evening prayers.

      3.         Jewish camping is an outgrowth of providing an ideal Jewish community to our

youth. Ensconced in an atmosphere of purity, without any outside, negative influences, children
      Case 1:20-cv-00687-GLS-DJS Document 7-22 Filed 06/22/20 Page 2 of 4




and teenagers are afforded the opportunity to grow in their religious beliefs and sense of

community.

       4.          While attending Jewish overnight camps, all the religious and socio-emotional

needs of the campers are met. Younger campers experience prayer services on a consistent basis

and learn to understand the meaning of the prayers. Prayer services are coupled with instruction

in Jewish law and inspirational insights into prayer and life.

       5.          Jewish overnight camps serve as an extension of our educational system. Jewish

overnight camps provide instruction in religious texts, including the Bible, the Mishna, and the

Talmud.

       6.          In my experience, the educational atmosphere of camp is more inspiring than

similar instruction during the regular school year. The traditional school pressures are removed,

leading to a learning environment that allows many children to thrive. Campers are also taught –

by their lived experience – that Jewish learning and Jewish life never stops, but instead continues

in all contexts.

       7.          In my experience, campers have a far reduced level of the typical “summer drop

off” that is observed in others when the school year recommences. As a religious studies teacher

in yeshiva schools for a quarter-century, it is quite noticeable that students who attend overnight

camp often are educationally ahead of their peers.

       8.          A significant portion of the calendar is observed during the summer months when

schools are closed. It was during these months that our Holy Temple was destroyed 2000 years

ago. Much time is spent explaining the history of our people and discussing this tragedy. These

lessons are unique to overnight campers, as schools are closed during the summer and even Jewish

day camps close on the anniversary of the destruction of the Temple.




                                                 -2-
      Case 1:20-cv-00687-GLS-DJS Document 7-22 Filed 06/22/20 Page 3 of 4




      9.       The Sabbath is the focal point of the overnight camp week. Labeled as a “day of

rest”, it is truly a day meant to be spent connecting with God. We connect through our prayers

and our learning. Once again, prayer services are held for each age group at their appropriate level.

Both formal learning sessions and additional voluntary learning opportunities are provided. In my

camp alone, on a typical Saturday afternoon, one can witness over 400 campers participating in a

voluntary learning session. Such opportunities are not readily available outside the overnight camp

environment.

      10.      Communal meals also serve as an educational opportunity. They afford the

opportunity to teach campers the appropriate blessings to say before and after meals. Ritual

handwashing is taught and encouraged. During the Sabbath, many traditional songs and hymns

are taught and sung.

      11.      Another important aspect of the overnight camp experience is the up-close look a

camper is afforded at religious role models. The Rabbis of the camp are easily accessible and

readily available to speak, advise, and instruct campers. Campers have the opportunity to watch

how these role models pray, learn, interact with others and conduct their daily lives.

      12.      A camper’s counselor, although closer in age, also serves as a role model. The

counselors too participate in all prayer services as well as learning activities. Counselors become

the confidants of the campers and are able to guide them towards the proper religious actions.

Campers are many times more willing to accept the gentle guidance of a counselor as opposed to

a formal teacher or Rabbi.

      13.      The overnight camp experience is also a highly educational experience for the older

teenagers who serve as counselors. They must serve as role models to the campers who look up

to them. They are expected to not only guide the campers in formal activities like prayer and




                                                -3-
      Case 1:20-cv-00687-GLS-DJS Document 7-22 Filed 06/22/20 Page 4 of 4




learning, but also in proper character traits in the bunkhouses, ball fields, and dining room.

Teenagers who serve as overnight camp counselors very often become leaders in the broader

Jewish community.

      14.      I have been a Jewish educator – in schools and in overnight camps -- for more than

two decades. I have personally witnessed the positive religious effect of overnight camps on the

children and teenagers who attend them. Campers who were immersed in the religious atmosphere

of such camps are educationally solid and become thriving members of the Jewish community.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 21, 2020.




                                              Rabbi Avrohom Schwartz




                                                 -4-
